 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   SANFORD A. WEISBERG,                 CASE NO. CV 17-8471 SVW (SS)

12                     Plaintiff,         AMENDED ORDER ACCEPTING
13        v.                              FINDINGS, CONCLUSIONS AND
14   NANCY A. BERRYHILL, Acting           RECOMMENDATION OF UNITED
     Commissioner of the Social
15   Security Administration,             STATES MAGISTRATE JUDGE
16                     Defendant.

17

18        On September 24, 2018, the United States Magistrate Judge
19   issued a Report and Recommendation, recommending that Judgment be
20   entered reversing the decision of the Commissioner and, pursuant
21   to Sentence Four of 42 U.S.C. § 405(g), remanding the matter for
22   further   administrative   action   consistent   with   the   Report   and
23   Recommendation.    (Dkt. No. 23).     On October 9, 2018, Defendant
24   filed objections to the Report and Recommendation (“Objections”).
25   (Dkt. No. 24).    On November 19, 2018, the Court concurred with and
26   accepted the findings and conclusions of the Magistrate Judge.
27   (Dkt. No. 26).      Nevertheless, the Court’s Order inadvertently
28
 1   indicated that Judgment should be entered affirming the decision
 2   of the Commissioner.    (Id. at 5); (see also Dkt. No. 27).
 3

 4         On November 25, 2018, Plaintiff objected to the Court’s Order
 5   Accepting   Findings,   Conclusions    and   Recommendations       of   United
 6   States Magistrate Judge.       (Dkt. No. 28).           In his objections,
 7   Plaintiff   noted    the    discrepancy      between     the   Report      and
 8   Recommendation and the ultimate Judgment.         (Id.).
 9

10         The Court finds that due to an inadvertent clerical error,
11   the Order Accepting Findings, Conclusions and Recommendation of
12   United States Magistrate Judge (Dkt. No. 26) and the Judgment (Dkt.
13   No. 27), entered on November 21, 2018, must be vacated.            The Order
14   Accepting Findings, Conclusions and Recommendation of United States
15   Magistrate Judge is amended as follows:
16

17         After having made a de novo determination of the portions of
18   the Report and Recommendation to which Objections were directed,
19   the Court concurs with and accepts the findings and conclusions of
20   the   Magistrate   Judge.    However,     the   Court    briefly   addresses
21   Defendant’s Objections, as discussed below.
22

23         In her Objections, Defendant argues that the ALJ properly
24   found “there is no evidence that Plaintiff’s medically determinable
25   mental impairment poses more than a minimal limitation on his
26   ability to perform basic work-related activities.”             (Obj. at 3).
27   Defendant contends that the Report and Recommendation fails to cite
28   objective clinical findings and instead “refers to a boilerplate

                                        2
 1   paragraph repeated throughout Plaintiff’s treatment notes, which
 2   reflected his self-reported mental health issues and allegations
 3   regarding his mental state.”            (Obj. at 4).      While Defendant is
 4   correct that Plaintiff’s treatment notes include Plaintiff’s self-
 5   reports, psychiatric evaluations “always depend in part on the
 6   patient’s self-report, as well as on the clinician’s observations
 7   of the patient.”      Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir.
 8   2017).     “Thus, the rule allowing an ALJ to reject opinions based
 9   on self-reports does not apply in the same manner to opinions
10   regarding mental illness.”        Id.
11

12           Further, contrary to Defendant’s assertion, the Magistrate
13   Judge found that Plaintiff often presented with objective symptoms
14   of a serious mental impairment.          (R&R at 9-10).    Indeed, Plaintiff
15   frequently presented with depression symptoms along with occasional
16   symptoms of anxiety, hypomania, grandiose thoughts, moderately
17   impaired     judgment   and    insight,     blunted   affect,   and    suicidal
18   ideations.     (AR 492, 511, 531, 557, 560, 565, 569, 594, 599, 608,
19   611, 631, 642, 650, 660, 663, 671, 679, 687, 689, 692, 702, 705,
20   719, 723, 727, 735, 354-55, 756, 761, 767, 778, 780, 792, 800, 821,
21   835).     Defendant cites a few isolated medical records in August
22   2016 for the proposition that the treatment records do not contain
23   “any    objective   evidence    to   establish    a   deficit   in    cognitive
24   functioning.”       (Obj. at 4).     However, as the Ninth Circuit has
25   emphasized with regards to mental impairments,
26

27           [I]t is error to reject a claimant’s testimony merely
28           because symptoms wax and wane in the course of treatment.

                                             3
 1           Cycles of improvement and debilitating symptoms are a
 2           common occurrence, and in such circumstances it is error
 3           for an ALJ to pick out a few isolated instances of
 4           improvement over a period of months or years and to treat
 5           them as a basis for concluding a claimant is capable of
 6           working.
 7

 8   Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014).
 9

10           Despite acknowledging that Plaintiff was hospitalized for
11   depression and suicidal ideations for two days in December 2014,
12   four days in October 2015, and seven days in December 2015,
13   Defendant contends that “Plaintiff’s confinement [sic] was short
14   lived    and    did   not   meet     the     duration    requirements         for    social
15   security       disability.”          (Obj.    at   4).     Even        if    these    three
16   hospitalizations        fail    to    establish     the    duration          requirement,
17   Plaintiff consistently exhibited serious mental health symptoms
18   when he was treated on a near-weekly basis at Didi Hirsch Mental
19   Health Services during the period of January 2015 through September
20   2016, as cited above.          (See also AR 369 (reporting that depression
21   first diagnosed in 1979), 358-61 (exhibiting symptoms of depression
22   and anxiety in March 2014), 378-79 (presenting with anxious/fearful
23   thoughts, depressed mood, and fatigue prior to his treatment at
24   Didi Hirsch)).
25

26           Finally,      Defendant       contends      that       the     ALJ’s        step-two
27   nonseverity        determination       is    supported     by        the    State    agency
28   reviewing        physicians’         evaluations         and     the         consultative

                                                  4
 1   psychologist’s opinion.        (Obj. at 5).      However, the State agency
 2   physicians made their determinations before the nearly 600 pages
 3   of medical records from Didi Hirsch Mental Health Services were
 4   included in the record.         Therefore, the ALJ’s decision to give
 5   “great weight” to the State agency consultants’ opinions (AR 24)
 6   was error because their opinions were based on an incomplete
 7   record.   See Celaya v. Halter, 332 F.3d 1177, 1183 (9th Cir. 2003)
 8   (“The ALJ always has a special duty to fully and fairly develop
 9   the   record   and   to    assure   that   the   claimant’s   interests   are
10   considered even when the claimant is represented by counsel.”)
11   (citation and ellipses omitted).            Further, while the ALJ gave
12   “great weight” to the consulting psychologist’s opinion (AR 24),
13   the ALJ failed to acknowledge or account for the psychologist’s
14   conclusions that Plaintiff’s depressed mood and anxiety diminish
15   his coping capacity and that Plaintiff is moderately limited in
16   his ability to deal with changes in a routine setting.            (AR 372).
17   A claimant who has moderate difficulties in adapting to changes in
18   routine is generally limited to simple, routine work.            See, e.g.,
19   Onate-Ruezga v. Colvin, 2015 WL 5321811, at *7 (E.D. Cal. Sept.
20   11, 2015); Granville v. Colvin, 2016 WL 4473121, at *3 (W.D. Wash.
21   Aug. 24, 2016); McGrath v. Berryhill, 2018 WL 2094344, at *11 (C.D.
22   Cal. May 4, 2018).        Because the step-two evaluation is to dispose
23   of “groundless claims,” and the evidence here was far beyond
24   “groundless” to demonstrate that Plaintiff suffers from a severe
25   mental impairment, the ALJ erred at step two.            Webb v. Barnhart,
26   433 F.3d 683, 686-87 (9th Cir. 2005).
27

28

                                            5
 1         IT IS ORDERED that the Order Accepting Findings, Conclusions
 2   and Recommendations of United States Magistrate Judge (Dkt. No.
 3   26) and the Judgment (Dkt. No. 27), entered on November 21, 2018,
 4   are VACATED.
 5

 6         IT IS FURTHER ORDERED that an Amended Judgment shall be
 7   entered reversing the decision of the Commissioner and, pursuant
 8   to Sentence Four of 42 U.S.C. § 405(g), remanding the case for
 9   further   administrative   action   consistent   with   the   Report   and
10   Recommendation.
11

12         IT IS FURTHER ORDERED that the Clerk serve copies of this
13   Amended Order and the Amended Judgment herein on counsel for
14   Plaintiff and counsel for Defendant.
15

16         LET JUDGMENT BE ENTERED ACCORDINGLY.
17

18
     DATED: December 13, 2018
19

20
                                             STEPHEN V. WILSON
21                                           UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                         6
